[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
STIPULATION FOR JUDGMENT
1. Richard Deverian, Ruth Deverian, New Haven Veterans Memorial Coliseum Authority aka Coliseum Authority of the City of New Haven (hereinafter referred to as The Authority) and Milton Cottler, dba Cottler Expositions hereby stipulate and agree that judgment may enter in favor of Ruth Deverian only in the amount of One Hundred Fifty Five Thousand Dollars ($155,000.00) without interest or costs past noneconomic damages and Thirty-Seven Thousand Four Hundred Ten and 34/100 Dollars ($37,410.34) for past economic damages. It is stipulated that all of said past economic damages are for medical care relating to the subdural hematoma only sustained by Ruth Deverian. It is further stipulated that the defendants The Authority and Milton Cottler shall be entitled to a collateral source deduction in said amount of $37,410.34 as provided by the Connecticut General Statutes, thereby leaving a net judgment amount to Ruth Deverian in the amount of One Hundred Fifty-Five Thousand Dollars ($155,000.00) only without interest or costs. It is further stipulated that the aneurysm and its consequences and bills for treatment and diagnosis of the same are not related to the incident of September 18, 1988.
2. The plaintiff Ruth Deverian and the defendants The Authority and Milton Cottler hereto agree that this payment in no way represents any admission of liability on the part of the defendants The Authority and Milton Cottler and hereto expressly reserve to the defendants The Authority and Milton Cottler the right to permit said defendants to proceed with its action and claims for indemnification against Richard Deverian as provided by law.
3. Richard Deverian hereby withdraws his lawsuit for loss of consortium against the defendants and expressly releases the defendants The Authority and Milton Cottler from any and all claims for damages of whatever kind that he has or may have against them.
Agreement made this 16th day of July, 1992 in New Haven, Connecticut.
Witness: Roger Calistro      Richard Deverian
Ruth Deverian
                             New Haven Veterans Memorial Coliseum Authority and Milton Cottler
Witness: Roger Calistro      By: Arthur R. Riccio, Jr. Their Attorney and Authorized Agent CT Page 6779